Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the communication, filed 9/20/22.
The IDS, field 9/30/22, has been considered.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive.
Applicant did not address the double patenting rejection to claims 1-20.  That rejection is maintained.
As to claims 1-20, Applicant argues Throop does not suggest opening a new zone for the storage system process upon determining that an open zone usage by the storage system process is under the allocation share for the storage system process.  This argument is not persuasive.
The examples cited by Applicant are just different possible embodiments.  Throop also teaches: 
Scores for slices, storage entities, and SATs 120 may be determined by one or more scoring policies. Scoring policies may assign values and weights to characteristics or factors that affect storage performance. As such, scores may change if a scoring policy changes. In one embodiment, a scoring policy may be configured for the system at design or run-time. In other embodiments, a scoring policy may be pluggable. Scoring policies may use dynamic and hard-coded values in determining scores. For example, physical and configuration properties of physical disk, such as access speed, type of disk, RAID configuration, tier, and storage capacity, of physical disk may be based on hard-coded values in a scoring policy. Other characteristics of physical disk, such as amount of free space available, amount of I/O load, and speed of a communications bus, may be calculated or determined dynamically (e.g., using feedback from the storage system) (8/3-18).

In one embodiment, a PS for a given slice may be derived based on an upper limit (e.g., a highest score that the slice may receive). That is, a PS may represent a maximum performance score for a slice or associated storage device which decreases as system runs. For example, at an initial time where no slices of a storage device are allocated and all storage space on storage device is free, slices may have PS that is a maximum performance score associated with storage device. As slices of storage device are allocated and I/O load for storage device increases, scores of slices may change to correspond with performance degradation. In other words, scores may change to reflect current storage performance of a slice (or associated storage entity) (8/36-48).

Selection function 408 may use information in one or more SATs in selecting slices for allocation. In one embodiment, scores 402 associated with slices may be used in selection process. In one example, selection function 408, or other component, may inspect one or more scores 402 associated with slices. If a requesting entity provides a desired score in a slice allocation request, a slice having the desire score may be selected. Alternatively, if a desired score is not provided, selection function 408 may select slices based on other criteria or rules, such as specified by an allocation policy. For example, a selection function 408 may use an allocation policy which may specify selecting a slice based on highest score currently available or lowest score currently available for meeting quality of service (QoS) requirements (10/59-11/5).

At block 502, a slice allocation request is received. The request for allocation may be an explicit allocation request, or it may be an implicit allocation request. An I/O write request is an example of the latter, since a storage processor may allocate additional storage space, if needed, to store the data being written. For example, a write request may be received from a host (e.g., a virtualization server (e.g., a VMWare ESX server) or other system). The write request may be related to a thinly-provisioned LUN or TLU. Upon receipt of the write request from the host, the storage processor may then determine whether there is enough space already allocated to the TLU to store the data being written, and if not, initiate a slice allocation request to an ABA mechanism. In a second example, an allocation may be trigged by other activities, such as a restore request or a read request, involving the TLU. The TLU or another system component may notice that the TLU is low on free space and may trigger a slice allocation request (11/65-12/15).

From the above excerpts, Throop teaches providing a flexible scoring policy to monitor characteristics of the storage system (i.e. amount of available space).  Throop teaches using the scoring score to select the desired slice to allocate for storage when the free space is low.  The selection process is very flexible.  Throop selects the slice that has the desired score (10/63-65).  The desired score is a parameter that can be set by the user and can represent any type of condition/criteria. Throop can select a slice based on if a score is high or low.  This allows for flexibility in choosing what is important to the user.  As seen from above, Throop can decide to select to allocate a slice if its score is low (i.e. score can represents low available space).  Other representation of what low/high score can represent can be set by the user.  This clearly shows that Throop does teach the claimed limitation of opening a new zone for the storage system process upon determining that an open zone usage by the storage system process is under the allocation share for the storage system process.  The Examiner maintains the rejection to the claims based on the above reasons.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-15 of patent # 11,029,853 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claim(s) 1-15 of patent # 10,191,662 contain(s) every element of claim(s) 1-20 of the instant application and as such anticipate(s) claim(s) 1-20 of the instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,029,853. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Below is the mapping of the limitations between the current application and US 11,029,853:
Current Application
1. A storage system, comprising: 

a plurality of zoned storage devices;

a storage controller operatively coupled to the plurality of zoned storage devices, 
the storage controller comprising a processing device, the processing device to: 

adjust storage bandwidth for a storage system process responsive to an input output (I/O) write request to write data to one or more of the plurality of zoned storage devices by: 


calculating an allocation share for the storage system process requesting to write the data;
 and








opening a new zone for the storage system process upon determining that an open zone usage by the storage system process is under the allocation share for the storage system process.
US 11,029,853
9. A storage system comprising:
 a memory; and 
{a plurality of solid-state storage drives}

a host controller, operatively coupled to the memory, to: 



adjust, during run-time, storage bandwidth for a storage system process responsive to an input output (I/O) write request to write data to the storage system that comprises a plurality of solid-state storage drives, the host controller to: 
determine an allocation share for the storage system process requesting to write the data, the allocation share for the storage system process using at least one of a ratio between a target ratio of open segments assigned to the storage system process and an aggregate of target ratios of open segments assigned to a plurality of storage system processes having open segments or a target number of open segments; and 

open a new segment for the storage system process upon determining an open segment usage by the storage system process is under the allocation share for the storage system process.


As seen from the above mapping, the current claim is broader than that of the patent.  The term “calculating” is equivalent to the term “determine”.  The limitation “zone” is met with “segment”.  The specification indicates that the invention is applicable in either zone or segment storage [0240], meaning that in a block storage such as a solid state device, these two can be substitute/equivalent of one another to address the block storage locations.  The claim 9 of the patent includes of the limitations of the current claim, anticipating the claim 1 of the current application. 
Independent claims 8 and 15 are similarly mapped to claims 1 and 14 of the US 11,029,853 patent.
Dependent claims 2-7, 9-14, and 16-20 are similarly met by limitations of claims 9-13, 2-5, 14-15 of the US 11,029,853, respectively.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,191,662. Although the claims at issue are not identical, they are not patentably distinct from each other.
Below is the mapping of the limitations between the current application and US 10,191,662:
Current Application
1. A storage system, comprising: 

a plurality of zoned storage devices;

a storage controller operatively coupled to the plurality of zoned storage devices, 
the storage controller comprising a processing device, the processing device to: 

adjust storage bandwidth for a storage system process responsive to an input output (I/O) write request to write data to one or more of the plurality of zoned storage devices by: 



calculating an allocation share for the storage system process requesting to write the data;
 and




opening a new zone for the storage system process upon determining that an open zone usage by the storage system process is under the allocation share for the storage system process.

US 10,191,662
9. A storage system comprising: 
a memory; and 
{a plurality of solid-state storage drives}

a host controller, operatively coupled to the memory, to: 



adjust, during run-time, storage bandwidth for a storage system process responsive to an input output (I/O) write request to write data to the storage system that comprises a plurality of solid-state storage drives, the host controller to: 

determine an allocation share for the storage system process requesting to write the data; responsive to determining an open segment usage by the storage system process is under the allocation share for the storage system process, 

open a new segment for the storage system process determine whether the open segment usage by the storage system process is under the allocation share for the storage system process; responsive to determining the open segment usage by the storage system process is not under the allocation share for the storage system process, the host controller to: 
determine other allocation shares for other storage system process having open segments; determine open segment usage for the other storage system processes; identify a pool of open segments unused by the other storage system processes by determining a difference between the other allocation shares and open segment usage for the other storage system processes; and distribute a new segment from the pool of segments to the storage system process.


As seen from the above mapping, the current claim is broader than that of the patent.  The term “calculating” is equivalent to the term “determine”.  The limitation “zone” is met with “segment”.  The specification indicates that the invention can be used in either zone or segment storage [0240], meaning that in a block storage such as a solid state device, these two can be substitute/equivalent of one another to address the block storage locations.  The claim 9 of the patent includes of the limitations of the current claim, anticipating the claim 1 of the current application. 
Independent claim 8 and 15 are similarly mapped to claims 1 and 14 of the US 10,191,662 patent.
Dependent claims 2-7, 9-14, and 16-20 are similarly met by limitations of claims 9-13, 2-6, 14-15 of the US 11,029,853, respectively.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Throop et al (US 8,924,681, “Throop”).
As to claim 1, 8, 15:
Throop teaches a storage system, its method of operation, and medium with instructions (1/5-10, 2/18-24, 39-67) comprising: 
a plurality of zoned storage devices (solid state drives; 3/39-60) ; and 
a storage controller operatively coupled to the plurality of zoned storage devices, the storage controller comprising a processing device (storage processor 106; 4/1-15, 5/25-30), the processing device to: adjust storage bandwidth (adaptive block allocation; 2/39-45; determine available and unallocated slices of storage area at initiation or run-time; 6/27-40) for a storage system process responsive to an input output (I/O) write request (receive I/O request to slice, such as a write request; 11/65-12/15) to write data to one or more of the plurality of zoned storage devices (solid state disks; 3/39-60) by: calculating an allocation share for the storage system process requesting to write the data (determine scores in response to an allocation request, 9/46-58; scoring function may determine an IPS [physical properties of storage device] for each slice; 10/44-58); and opening a new zone for the storage system process upon determining that an open zone usage by the storage system process is under the allocation share for the storage system process (selecting slice with desired score, based on allocation policy; 12/16-28; Fig. 5); i.e. select slice to allocate when score is low, representing a low amount of space; 8/3-18, 36-48; 10/59-11/5; 11/65-12/15).
As to claim 2, 9, 16:
Throop teaches wherein the allocation share for the storage system process is calculated using a target ratio of open zones assigned to the storage system process, a target ratio (I/O load percentage; 11/47-60) of open zones assigned to other storage system processes having open zones, and a target number of open zones for the storage system (calculate score of slice, representing the performance or allocation preference, such as I/O load percentage, capacity, desired space, overhead, load, speed, etc.; 6/41-7/3, 11/47-64).
As to claim 3, 10, 17:
Throop teaches wherein to determine the allocation share for the storage system process, the processing device is further to: calculate the allocation share for the storage system process using a ratio between a target ratio (I/O load percentage; 11/47-60) of open zones assigned to the storage system process and an aggregate of target ratios of open zones assigned to a plurality of storage system processes having open zones and a target number of open zones (calculate score of slice, representing the performance or allocation preference, such as desired space, overhead, load, speed, etc.; 6/41-7/3, 11/47-64). 
As to claim 4, 11, 18:
Throop teaches to adjust the storage bandwidth for the storage system process, the processing device is further to: identify a pool of open zones unused by the other storage system processes by determining a difference between other allocation shares and open zone usage for other storage system processes upon determining the open zone usage by the storage system process is not under the allocation share for the storage system process (perform dynamic allocation based on allocation policies; 5/60-6/22, based on allocated/unallocated slices; 6/27-40, 5/50-59).
As to claim 5, 12, 19:
Throop teaches to adjust the storage bandwidth for the storage system process, the processing device is further to: open a new zone for the storage system process upon determining an open zone usage of the storage system is under a target number of open zones for the storage system (allocate new slice based allocation policy, score, or I/O load; 6/27-40, 9/15-27, 11/28-36, 12/16-28).
As to claim 6, 13, 20:
Throop teaches determining the allocation share for the storage system process is responsive to determining the open zone usage of the storage system is not under the target number of open zones for the storage system (allocate additional space based on  storage threshold/I/O load; 10/19, 8/36-56, 11/65-21/5).
As to claim 7, 14:
Throop teaches the processing device is further to: open a new zone for the storage system process upon determining the storage system process does not have an open zone (if no allocated storage, allocate new chunks; 0009-0012, 0057, 0092) and adjusting the storage bandwidth for the storage system process to include the new zone (allocate new slice based on scores and factors, such as capacity, size, etc.; 5/60-6/22).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198. The examiner can normally be reached M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138